Exhibit 10.47


THE WESTERN UNION COMPANY
2015 LONG-TERM INCENTIVE PLAN
(As Amended and Restated on February 21, 2018)


I. INTRODUCTION
1.1.    Purposes. The purposes of The Western Union Company 2015 Long-Term
Incentive Plan (the “Plan”) are (i) to advance the interests of The Western
Union Company (the “Company”) by attracting and retaining high caliber
employees, and other key individuals who perform services for the Company, a
Subsidiary or an Affiliate, (ii) to align the interests of the Company’s
stockholders and recipients of awards under this Plan by increasing the
proprietary interest of such recipients in the Company’s growth and success and
(iii) to motivate award recipients to act in the long-term best interests of the
Company and its stockholders.
1.2.    Definitions.
“Adjustment Events” shall have the meaning set forth in the definition of
“Performance Measures” in this Section 1.2.
“Affiliate” shall mean any entity of which the Company owns or controls,
directly or indirectly, less than 50% but at least 20% of the outstanding shares
of stock normally entitled to vote for the election of directors (or comparable
equity participation and voting power).
“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award and shall include
any terms and conditions that may apply to such award.
“Board” shall mean the Board of Directors of the Company.
“Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.
“Bonus Stock Award” shall mean an award of Bonus Stock.
“Bonus Stock Unit” shall mean the right to receive one share of Common Stock or,
in lieu thereof and to the extent provided for in the Agreement, the Fair Market
Value thereof in cash, which is not subject to a Restriction Period or
Performance Measures.
“Bonus Stock Unit Award” shall mean an award of Bonus Stock Units under this
Plan.
“Cause” shall mean, unless otherwise defined in an Agreement, the willful and
continued failure to substantially perform the duties assigned by the Company, a
Subsidiary or an Affiliate (other than a failure resulting from the award
recipient’s Disability), the willful engaging in conduct which is demonstrably
injurious to the Company, a Subsidiary or an Affiliate (monetarily or
otherwise), any act of dishonesty, the commission of a felony, the continued





--------------------------------------------------------------------------------





failure to meet performance standards, excessive absenteeism, or a significant
violation of any statutory or common law duty of loyalty to the Company, a
Subsidiary or an Affiliate.
“Change in Control” shall mean:
(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 35% or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii), and (iii) of subsection (c)
of this definition; provided further, that for purposes of clause (B), if any
Person (other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 35% or more of the Outstanding
Common Stock or 35% or more of the Outstanding Voting Securities by reason of an
acquisition by the Company, and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Common Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;
(b) during any twenty-four (24) month period, the cessation of individuals, who
constitute the Board as of the date this Plan is adopted by the Board (the
“Incumbent Board”), to constitute at least a majority of such Incumbent Board;
provided that any individual who becomes a director of the Company subsequent to
the date this Plan is approved by the Board whose election, or nomination for
election by the Company's stockholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;
(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction


2

--------------------------------------------------------------------------------





will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 35% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 35% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or
(d) the consummation of a plan of complete liquidation or dissolution of the
Company.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.
“Committee” shall mean the committee designated by the Board or a subcommittee
thereof, consisting of two or more members of the Board, each of whom shall be
(i) a “non-employee director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code and (iii) “independent” within the meaning of the rules of the New York
Stock Exchange or, if the Common Stock is not listed on the New York Stock
Exchange, within the meaning of the rules of the principal stock exchange on
which the Common Stock is then traded.
“Common Stock” shall mean the common stock of the Company.
“Company” has the meaning specified in Section 1.1.
“Corporate Transaction” shall have the meaning set forth in the definition of
“Change in Control” in this Section 1.2.
“Deferred Stock Unit” shall mean the right to receive one share of Common Stock
or, in lieu thereof and to the extent provided for in the Agreement, the Fair
Market Value thereof in cash, which is not subject to a Restriction Period or
Performance Measures. The Committee shall specify in the Agreement whether a
Deferred Stock Unit Award shall be payable in Common Stock, cash, or any
combination thereof.


3

--------------------------------------------------------------------------------





“Deferred Stock Unit Award” shall mean an award of Deferred Stock Units under
this Plan.
“Disability” shall mean the inability of the holder of an award to perform
substantially such holder’s duties and responsibilities due to a physical or
mental condition (i) that would entitle such holder to benefits under the
Company’s Long-Term Disability Plan (or similar disability plan of the Company,
a Subsidiary or an Affiliate in which such holder is a participant) or if the
Committee deems it relevant, any disability rights provided as a matter of local
law or (ii) if such holder is not eligible for long-term disability benefits
under any plan sponsored by the Company, a Subsidiary, or an Affiliate, that
would, as determined by the Committee, entitle such holder to benefits under the
Company’s Long-Term Disability Plan if such holder were eligible therefor. In
the case of Incentive Stock Options, the term “Disability” shall have the same
meaning as “Permanent and Total Disability” as such term is defined in this
Section 1.2.
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Fair Market Value” shall mean the closing price of a share of Common Stock as
reported on the New York Stock Exchange or in the New York Stock Exchange
Composite Transactions, as the case may be, on the date as of which such value
is being determined; provided, however, that if there shall be no reported
transactions for such date, Fair Market Value shall be based on the appropriate
closing price on the next preceding date for which transactions were reported;
and provided further that if Fair Market Value for any date cannot be so
determined, Fair Market Value shall be determined by the Committee by whatever
means or methods as the Committee, in the good faith exercise of its discretion,
shall at such time deem appropriate and in compliance with Section 409A of the
Code. Notwithstanding the preceding sentence, solely for purposes of determining
an award holder’s tax payment obligations under Section 5.5, in lieu of the
definition of Fair Market Value in the preceding sentence, the Committee may
determine that Fair Market Value shall mean the average of the high and low
transaction prices of a share of Common Stock as reported in the New York Stock
Exchange Composite Transactions on the date as of which such value is being
determined or, if there shall be no reported transactions for such date, on the
next preceding date for which transactions were reported.
“Free-Standing SAR” shall mean a SAR which is not granted in tandem with, or by
reference to, a Stock Option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent provided in the applicable Agreement, cash or a combination thereof, with
an aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.


4

--------------------------------------------------------------------------------





“Incumbent Board” shall have the meaning set forth in the definition of “Change
in Control” in this Section 1.2.
“Non-Employee Director” shall mean a member of the Board who is not an employee
of the Company or any Subsidiary or Affiliate.
“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.
“Outstanding Common Stock” shall have the meaning set forth in the definition of
“Change in Control” in this Section 1.2.
“Outstanding Voting Securities” shall have the meaning set forth in the
definition of “Change in Control” in this Section 1.2.
“Performance Grant” shall mean an award conferring a right, contingent upon the
attainment of specified Performance Measures within a specified Performance
Period, to receive shares of Common Stock, Restricted Stock, Restricted Stock
Units, cash, or any combination thereof, as determined by the Committee or as
evidenced in the Agreement relating to such Performance Grant.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which must be satisfied or met (i) as a condition to the grant or
exercisability of all or a portion of a Stock Option or SAR, (ii) as a condition
to the grant of a Stock Award or (iii) during the applicable Restriction Period
or Performance Period as a condition to the holder’s receipt, in the case of a
Stock Award, of the shares of Common Stock subject to such award and/or of
payment with respect to such award, or, in the case of a Performance Grant, of
the shares of Common Stock, Restricted Stock or Restricted Stock Units subject
to such award and/or of payment with respect to such award. In the case of an
award that is intended to be qualified performance-based compensation under
Section 162(m) of the Code and the regulations thereunder, such criteria and
objectives shall be one or more of the following corporate-wide or subsidiary,
division, operating unit or individual measures: the attainment by a share of
Common Stock of a specified value within or for a specified period of time;
earnings; earnings per share; earnings before interest expense and taxes
(“EBIT”); earnings before interest, taxes, depreciation, and amortization
(“EBITDA”); return on equity; return on assets; return on total capital; return
to stockholders (including dividends); total shareholder return; revenues; cash
flow(s); cost reduction goals; net income; operating income; profit margin;
expense management; economic profit; economic value added; customer
satisfaction; productivity; employee retention; succession management;
management of the cost of insurance claims; achievement of regulatory compliance
performance goals; measurable marketing effectiveness; achievement of diversity
goals; or any combination of the foregoing. Each such goal may be expressed on
an absolute or relative basis and may include comparisons based on current
internal targets, the past performance of the Company (including the performance
of one or more subsidiaries, divisions, or operating units) or the past or
current performance of other companies (or a combination of such past and
current performance). If the Committee desires that compensation payable
pursuant to any award subject to Performance Measures be “qualified


5

--------------------------------------------------------------------------------





performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures shall satisfy all applicable requirements imposed
under United States Treasury Regulations promulgated under Section 162(m) of the
Code, including the requirement that such Performance Measures be stated in
terms of an objective formula or standard. The applicable Performance Measures
may be applied on a pre- or post-tax basis and may be adjusted in accordance
with Section 162(m) of the Code to include or exclude objectively determinable
components of any Performance Measure, including, without limitation, special
charges such as restructuring or impairment charges, debt refinancing costs,
extraordinary or noncash items, unusual, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles (“Adjustment Events”). In the sole discretion of the
Committee, unless such action would cause a grant to a “covered employee”
(within the meaning of Section 162(m) of the Code) to fail to qualify as
qualified performance-based compensation under Section 162(m) of the Code, the
Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of any Adjustment Events. With
respect to participants who are not covered employees and who, in the
Committee’s judgment, are not likely to be covered employees at any time during
the applicable Performance Period or during any period in which an award may be
paid following a Performance Period, the performance goals may consist of any
objective or subjective corporate-wide or subsidiary, division, operating unit
or individual measures, whether or not listed herein.
“Performance Period” shall mean any period designated by the Committee or
specified in an Agreement during which (i) the Performance Measures applicable
to an award shall be measured and (ii) the conditions to vesting applicable to
an award shall remain in effect.
“Permanent and Total Disability” shall have the meaning set forth in Section
22(e)(3) of the Code or any successor thereto.
“Person” shall have the meaning set forth in the definition of "Change in
Control” set forth in this Section 1.2.
“Plan” shall have the meaning set forth in Section 1.1.
“Plan Share Limit” shall have the meaning set forth in Section 1.5.
“Post-Termination Exercise Period” shall mean the period specified in or
pursuant to Section 2.3(a), Section 2.3(b), Section 2.3(d) or Section 2.3(e)
following termination of employment with or service to the Company during which
a Stock Option or SAR may be exercised.
“Prior Plan” shall mean The Western Union Company 2006 Long-Term Incentive Plan
and each other plan previously maintained by the Company under which equity
awards remain outstanding as of the effective date of this Plan.
“Related Employment” shall mean the employment or performance of services by an
individual for an employer that is neither the Company nor a Subsidiary nor an
Affiliate, provided that (i) such employment or performance of services is
undertaken by the individual at


6

--------------------------------------------------------------------------------





the request of the Company, a Subsidiary or an Affiliate, (ii) immediately prior
to undertaking such employment or performance of services, the individual was
employed by or performing service for the Company, a Subsidiary, or an Affiliate
or was engaged in Related Employment and (iii) such employment or performance of
services is in the best interests of the Company as determined by the Committee
and is recognized by the Committee, in its discretion, as Related Employment.
The death or Disability of an individual or his or her involuntary termination
of employment during a period of Related Employment shall be treated, for
purposes of this Plan, as if the death, Disability or involuntary termination
had occurred while the individual was employed by or performing services for the
Company, a Subsidiary or an Affiliate.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean the right to receive one share of Common
Stock or, in lieu thereof and to the extent provided for in the Agreement, the
Fair Market Value thereof in cash, which shall be contingent upon the expiration
of a specified Restriction Period and which may, in addition thereto, be
contingent upon the attainment of specified Performance Measures within a
specified Performance Period. The Committee shall specify in the Agreement
whether a Restricted Stock Unit Award shall be payable in Common Stock, cash, or
any combination thereof.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award or
(ii) the vesting conditions applicable to a Restricted Stock Unit Award shall
remain in effect.
“Retirement” shall mean an employee's termination of employment with or service
to the Company (other than a termination by reason of death or Disability or for
Cause) on or after (i) age 65, or (ii) age 55, provided the employee has
completed at least 10 Years of Service; provided, however, that any employee who
is “Retirement” eligible under the Prior Plan as of the effective date of this
Plan shall be deemed “Retirement” eligible for purposes of this Plan.
“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit
Award, a Bonus Stock Award, a Bonus Stock Unit Award or a Deferred Stock Unit
Award.
“Stock Option” shall mean a Nonqualified Stock Option or an Incentive Stock
Option.


7

--------------------------------------------------------------------------------





“Subsidiary” shall mean any entity of which the Company owns or controls,
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors (or comparable equity
participation and voting power).
“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of a Stock Option or SAR.
“Tandem SAR” shall mean a SAR which is granted in tandem with, or by reference
to, a Stock Option (including a Nonqualified Stock Option granted prior to the
date of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
Stock Option, shares of Common Stock (which may be Restricted Stock) or, to the
extent provided in the applicable Agreement, cash or a combination thereof, with
an aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such Stock Option, or portion
thereof, which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.
“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
“Years of Service” shall mean the number of full years of uninterrupted service
as a regular full-time employee or part-time employee from such employee’s most
recent date of hire. Years of Service also includes (i) time spent on
Company-approved leave of absences, provided that no more than one (1)
cumulative Year of Service shall be credited for such leave of absences and (ii)
prior service with certain acquired companies or other affiliated companies
provided the prior service is negotiated for in the applicable acquisition
agreement.
1.3.    Administration. This Plan shall be administered by the Committee. The
Committee may grant any one or a combination of the following awards under this
Plan to eligible persons: (i) Stock Options (in the form of Nonqualified Stock
Options or Incentive Stock Options); (ii) SARs (in the form of Free-Standing
SARs or Tandem SARs); (iii) Stock Awards (in the form of Restricted Stock
Awards, Restricted Stock Unit Awards, Bonus Stock Awards, Bonus Stock Unit
Awards, and Deferred Stock Unit Awards); and (iv) Performance Grants.
The Committee shall, subject to the terms of this Plan, select eligible persons
for participation in this Plan and determine the form, amount and timing of each
award to such persons, the exercise price or base price associated with the
award, the time and conditions of exercise or settlement of the award and all
other terms and conditions of the award, including, without limitation, the form
of the Agreement evidencing the award.


8

--------------------------------------------------------------------------------





The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof, establish, amend and revoke rules and regulations it
deems necessary or desirable for the administration of this Plan, adopt
sub-plans applicable to specific Subsidiaries, Affiliates or locations and may
impose, incidental to the grant of an award, conditions with respect to the
award, such as limiting competitive employment or other activities to the extent
permitted under local law. The Committee may require, as a condition to the
issuance, exercise, settlement or acceptance of an award under this Plan, that
the award recipient agree to mandatory arbitration to settle any disputes
relating to such award. All such interpretations, rules, regulations and
conditions shall be final, binding and conclusive.
The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to another committee, a member of the
Board, the President and Chief Executive Officer or such other executive officer
of the Company as the Committee deems appropriate; provided, however, that (i)
the Committee may not delegate its power and authority to the Board, another
committee, a member of the Board, the President and Chief Executive Officer or
other executive officer of the Company with regard to the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a covered employee
at any time during the period an award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
another committee, a member of the Board, the President and Chief Executive
Officer or other executive officer of the Company with regard to (y) the
selection for participation in this Plan of an officer, Non-Employee Director or
other person subject to Section 16 of the Exchange Act or decisions concerning
the timing, pricing or amount of an award to such an officer, Non-Employee
Director or other person and (z) any decision regarding the impact of a Change
in Control on awards issued under the Plan.
No member of the Board or Committee, and neither the President and Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
President and Chief Executive Officer or other executive officers shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation and/or By-laws) and under any directors’
and officers’ liability insurance that may be in effect from time to time.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
1.4.    Eligibility. Participants in this Plan shall consist of such officers,
other employees, Non-Employee Directors, consultants, independent contractors,
agents and persons expected to become officers, other employees, Non-Employee
Directors, consultants,


9

--------------------------------------------------------------------------------





independent contractors and agents of the Company, its Subsidiaries and its
Affiliates, as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time.
1.5.    Shares Available.
(a)    Plan Share Limit. Subject to adjustment as provided in Section 5.7,
(i) 31,000,000 shares of Common Stock shall initially be available for awards
under this Plan (the “Plan Share Limit”), and (ii) no more than 31,000,000
shares of Common Stock in the aggregate may be issued under this Plan in
connection with Incentive Stock Options. The number of shares of Common Stock
that remain available for future grants under the Plan shall be reduced by the
sum of the aggregate number of shares of Common Stock which become subject to
outstanding Stock Options, outstanding Free-Standing SARs, outstanding Stock
Awards and outstanding Performance Grants denominated in shares of Common Stock.
The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).
(b)    Increases. The Plan Share Limit, as reduced pursuant to Section 1.5(a),
shall be increased by shares of Common Stock subject to an outstanding award
granted under this Plan or the Prior Plan that are not issued or delivered by
reason of (i) the expiration, termination, cancellation or forfeiture of such
award (excluding shares subject to a Stock Option cancelled upon settlement in
shares of a related Tandem SAR or shares subject to a Tandem SAR cancelled upon
exercise of a related Stock Option) or (ii) the settlement of such award in
cash; provided, however, that shares of Common Stock subject to an award under
this Plan shall not again be available for issuance under this Plan if such
shares are (x) shares that were subject to a Stock Option or a SAR and were not
issued or delivered upon the net settlement or net exercise of such Stock Option
or SAR, (y) shares delivered to or withheld by the Company to pay the purchase
price or the withholding taxes related to an outstanding award or (z) shares
repurchased by the Company on the open market with the proceeds of an option
exercise.
(c)    Source of Shares. Shares of Common Stock shall be made available from
authorized but unissued shares, treasury shares, reacquired shares, or any
combination thereof.
1.6.    Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of shares of Common Stock with
respect to which Stock Options or SARs, or a combination thereof, may be granted
during a calendar year to any person shall be 2,200,000, subject to adjustment
as provided in Section 5.7, (ii) the maximum number of shares of Common Stock
with respect to which Stock Awards subject to Performance Measures or
Performance Grants denominated in Common Stock that may be earned by any person
for


10

--------------------------------------------------------------------------------





each 12-month period during a Performance Period shall be 2,200,000, subject to
adjustment as provided in Section 5.7, and (iii) the maximum amount that may be
earned by any person for each 12-month period during a Performance Period with
respect to Performance Grants denominated in cash shall be $8,000,000; provided,
however, that each of the per person limits set forth in this sentence shall be
multiplied by two for awards granted to a participant in the year in which such
participant’s employment with the Company commences. The aggregate grant date
fair value of shares of Common Stock that may be granted during any fiscal year
of the Company to any Non-Employee Director shall not exceed $800,000; provided,
however, that (i) the limit set forth in this sentence shall be multiplied by
two in the year in which a Non-Employee Director commences service on the Board
and (ii) the limit set forth in this sentence shall not apply to awards made
pursuant to an election to receive the award in lieu of all or a portion of fees
received for service on the Board or any committee thereunder.
1.7.    Employment. Except as provided otherwise in this Plan or an Agreement,
for purposes of this Plan, references to “employment” with the Company or
“employment with or service to the Company” shall mean the employment with or
service to the Company, a Subsidiary or an Affiliate, including transfers of
employment between the Company, a Subsidiary and an Affiliate, approved leaves
of absence (or leaves protected under applicable local law), and Related
Employment.
II.     STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1.    Stock Options. The Committee may, in its discretion, grant Stock Options
to such eligible persons as may be selected by the Committee. Each Stock Option,
or portion thereof, that is not an Incentive Stock Option shall be a
Nonqualified Stock Option. An Incentive Stock Option may not be granted to any
person who is not an employee of the Company or any parent or subsidiary (as
defined in Section 424 of the Code). Each Incentive Stock Option shall be
granted within ten years of the date this Plan is adopted by the Board. To the
extent the aggregate Fair Market Value (determined as of the date of grant) of
shares of Common Stock with respect to which options designated as Incentive
Stock Options are exercisable for the first time by a participant during any
calendar year (under this Plan or any other plan of the Company, or any parent
or subsidiary as defined in Section 424 of the Code) exceeds the amount
(currently $100,000) established by the Code, such options shall constitute
Nonqualified Stock Options.
Stock Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of shares of Common Stock
subject to a Stock Option shall be determined by the Committee. The purchase
price per share of Common Stock purchasable upon exercise of a Stock Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such Stock Option; provided, however, that if an
Incentive Stock Option shall be granted to any person who, at the time such
Incentive Stock Option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any


11

--------------------------------------------------------------------------------





parent or subsidiary as defined in Section 424 of the Code) (a “Ten Percent
Holder”), the purchase price per share of Common Stock shall be the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.
Notwithstanding the foregoing, in the case of a Stock Option that is a
Substitute Award, the purchase price per share of the shares of Common Stock
subject to such Stock Option may be less than 100% of the Fair Market Value per
share on the date of grant, provided, that the excess of: (a) the aggregate Fair
Market Value (as of the date such Substitute Award is granted) of the shares of
Common Stock subject to the Substitute Award, over (b) the aggregate purchase
price thereof does not exceed the excess of: (x) the aggregate fair market value
(as of the time immediately preceding the transaction giving rise to the
Substitute Award, such fair market value to be determined by the Committee) of
the shares of the predecessor company or other entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate purchase
price of such shares.
(b)    Option Period and Exercisability. The period during which a Stock Option
may be exercised shall be determined by the Committee; provided, however, that
no Stock Option shall be exercised later than ten years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such Incentive Stock Option shall not be exercised later than
five years after its date of grant. The Committee may, in its discretion,
establish Performance Measures which shall be satisfied or met as a condition to
the grant of a Stock Option or to the exercisability of all or a portion of a
Stock Option. The Committee shall determine whether a Stock Option shall become
exercisable in cumulative or non-cumulative installments and in part or in full
at any time. An exercisable Stock Option, or portion thereof, may be exercised
only with respect to whole shares of Common Stock.
(c)    Method of Exercise. A Stock Option may be exercised (i) by giving written
or electronic notice to the Company or its designated agent, in accordance with
procedures prescribed by the Company, specifying the number of whole shares of
Common Stock to be purchased and accompanied by payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (C) authorizing the Company
to withhold whole shares of Common Stock which would otherwise be delivered
having an aggregate Fair Market Value, determined as of the date of exercise,
equal to the amount necessary to satisfy such obligation, (D) except as may be
prohibited by applicable law, in cash by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise, or
(E) by a combination of (A), (B) and (C), in each case to the extent set forth
in the Agreement relating to the Stock Option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No certificate or other
indicia of ownership representing Common Stock shall be delivered until the full


12

--------------------------------------------------------------------------------





purchase price therefor, and any withholding taxes thereon, as described in
Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).
2.2.    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. The Agreement
relating to a SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of the related option. The base price of a Free-Standing SAR shall be determined
by the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such SAR (or, if earlier, the date of grant of the option for which the SAR is
exchanged or substituted).
Notwithstanding the foregoing, in the case of a SAR that is a Substitute Award,
the base price per share of the shares of Common Stock subject to such SAR may
be less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares of Common Stock subject to
the Substitute Award, over (b) the aggregate base price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company, over (y) the aggregate base price of such shares.
(b)    Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof. The
period for the exercise of a SAR shall be determined by the Committee; provided,
however, that no SAR shall be exercised later than ten years after its date of
grant; provided further, that no Tandem SAR shall be exercised later than the
expiration, cancellation, forfeiture or other termination of the related option.
The Committee may, in its discretion, establish Performance Measures which shall
be satisfied or met as a condition to the grant of a SAR or to the
exercisability of all or a portion of a SAR. The Committee shall determine
whether a SAR may be exercised in cumulative or non-cumulative installments and
in part or in full at any time. An exercisable SAR, or portion thereof, may be
exercised, in the case of a Tandem SAR, only with respect to whole Common Shares
and, in the case of a Free-Standing SAR, only with respect to a whole number of
SARs. If a SAR is exercised for shares of Restricted Stock, a certificate or
certificates or other indicia of ownership representing such Restricted Stock
shall be issued in accordance with Section 3.2(c) or such shares shall be
transferred to the holder in book entry form with restrictions on the shares


13

--------------------------------------------------------------------------------





duly noted and the holder of such Restricted Stock shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.2(d). Prior to
the exercise of a SAR for shares of Common Stock, including Restricted Stock,
the holder of such SAR shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such SAR and shall have rights
as a stockholder of the Company in accordance with Section 5.11.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
or electronic notice to the Company or its designated agent, in accordance with
procedures prescribed by the Company, specifying the number of whole SARs which
are being exercised, (ii) by surrendering to the Company any Stock Options which
are cancelled by reason of the exercise of the Tandem SAR and (iii) by executing
such documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written or electronic notice to the Company or its
designated agent, in accordance with procedures prescribed by the Company,
specifying the whole number of SARs which are being exercised and (B) by
executing such documents as the Company may reasonably request. No shares of
Common Stock shall be issued and no certificate representing shares of Common
Stock shall be delivered until any withholding taxes thereon, as described in
Section 5.5, have been paid (or arrangement made for such payment to the
Company’s satisfaction).
2.3.    Termination of Employment or Service.
(a)    Disability. Unless otherwise specified in the Agreement, if the
employment with or service to the Company of the holder of a Stock Option or SAR
terminates by reason of Disability, each Stock Option and SAR held by such
holder shall become fully vested and exercisable and may thereafter be exercised
by such holder (or such holder’s legal representative or similar person) until
the date which is one year after the effective date of such holder’s termination
of employment or service, or if earlier, the expiration date of the term of such
Stock Option or SAR.
(b)    Retirement. Unless otherwise specified in the Agreement, if the
employment with or service to the Company of the holder of a Stock Option or SAR
terminates by reason of Retirement, each Stock Option and SAR held by such
holder, to the extent not already vested, shall vest on a prorated basis on the
effective date of the holder’s termination of employment or service. Effective
for Stock Options and SARs granted under the Plan on and after February 21,
2018, such prorated vesting shall be calculated on a grant-by-grant basis by
multiplying the total number of shares of Common Stock subject to each such
Stock Option and the total number of SARs subject to each such SAR award as of
the grant date of each such Stock Option and SAR award by a fraction, the
numerator of which is the number of days between the grant date and the
effective date of the holder’s termination of employment or service and the
denominator of which is the number of days between the grant date and the date
the Stock Option or SAR award would have become fully vested and exercisable had
the holder not terminated his or her employment or service, less the portion of
each such Stock Option or SAR award which had previously vested (or based on
such other proration methodology selected by the Company which the Company
determines in its sole discretion yields substantially the same results as the
foregoing proration methodology). Effective for Stock Options and SARs


14

--------------------------------------------------------------------------------





granted under the Plan prior to February 21, 2018, such prorated vesting shall
be calculated on a grant-by-grant basis by multiplying the unvested portion of
each such Stock Option and SAR award by a fraction, the numerator of which is
the number of days that have elapsed between the grant date and the effective
date of the holder’s termination of employment or service and the denominator of
which is the number of days between the grant date and the date the Stock Option
or SAR award would have become fully vested and exercisable had the holder not
terminated his or her employment or service. Unless otherwise specified in the
Agreement, a vested Stock Option and SAR held by such holder may be exercised by
the holder (or such holder’s legal representative or similar person) until the
date which is two years after the effective date of such holder’s termination of
employment or service, or if earlier, the expiration date of the term of such
Stock Option or SAR.
(c)    Death. Unless otherwise specified in the Agreement, if the employment
with or service to the Company of the holder of a Stock Option or SAR terminates
by reason of death, each Stock Option and SAR held by such holder shall become
fully vested and exercisable and may thereafter be exercised by such holder’s
executor, administrator, legal representative, beneficiary or similar person
until the date which is one year after the date of death, or if earlier, the
expiration date of the term of such Stock Option or SAR.
(d)    Involuntary Termination Without Cause. Unless otherwise specified in the
Agreement, and except as provided in Section 5.8, if the employment with or
service to the Company of the holder of a Stock Option or SAR is terminated by
the Company, a Subsidiary or an Affiliate without Cause, each Stock Option and
SAR held by such holder shall cease to vest, and to the extent already vested,
may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until the date which is three months after
such involuntary termination, or if earlier, the expiration date of the term of
such Stock Option or SAR.
(e)    Termination for Cause. If the employment with or service to the Company
of the holder of a Stock Option or SAR is terminated for Cause, each Stock
Option and SAR held by such holder shall cease to vest, and to the extent
already vested, may thereafter be exercised by such holder (or such holder’s
legal representative or similar person) until the close of the New York Stock
Exchange (if open) on the date of such holder’s termination of employment or
service. If the New York Stock Exchange is closed at the time of such holder's
termination of employment, then such Stock Option or SAR shall be forfeited at
the time such holder's employment is terminated and shall be canceled by the
Company.
(f)    Other Termination. Unless otherwise specified in the Agreement, if the
employment with or service to the Company of the holder of a Stock Option or SAR
terminates for any reason other than Disability, Retirement, death, involuntary
termination without Cause, or termination for Cause, each Stock Option and SAR
held by such holder shall cease to vest, and to the extent already vested, may
thereafter be exercised by such holder (or such holder’s legal representative or
similar person) until the close of the New York Stock Exchange (if open) on the
date which is the thirtieth (30th) day following such holder’s termination of
employment or service. If the New York Stock Exchange is closed on such date,
then such Stock Option or SAR


15

--------------------------------------------------------------------------------





shall be forfeited and shall be canceled by the Company effective with the close
of the New York Stock Exchange on the next following day in which the New York
Stock Exchange is open.
(g)    Death Following Termination of Employment or Service. Unless otherwise
specified in the Agreement, if the holder of a Stock Option or SAR dies during
the applicable Post-Termination Exercise Period, each Stock Option and SAR held
by such holder shall be exercisable only to the extent that such Stock Option or
SAR is exercisable on the date of such holder’s death and may thereafter be
exercised by the holder’s executor, administrator, legal representative,
beneficiary or similar person until the date which ends on the earlier of (i)
one year after the date of death or, if later, the end of the applicable
Post-Termination Exercise Period or (ii) the expiration date of the term of such
Stock Option or SAR.
2.4.    Dividend Equivalents. Notwithstanding anything in an Agreement to the
contrary, the holder of a Stock Option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such Stock Option or SAR.
2.5.    Repricing and Discounting. Other than pursuant to Section 5.7, neither
the Board nor the Committee shall without the approval of the Company’s
stockholders (i) lower the purchase price or base price per share of Common
Stock subject to a Stock Option or SAR after it is granted, (ii) cancel a Stock
Option or SAR when the purchase price or base price per share of Common Stock
subject to such Stock Option or SAR exceeds the Fair Market Value of one share
of Common Stock in exchange for cash or another award (other than in connection
with a Change in Control), or (iii) take any other action with respect to a
Stock Option or SAR that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
shares of Common Stock are listed.
2.6.    Minimum Vesting Period. Except as provided in this subsection or as
otherwise provided under the Plan, no Stock Option or SAR award may become
exercisable until one year from the date such Stock Option or SAR was granted.
The limitations of the preceding sentence shall not apply in the case of a Stock
Option or SAR that becomes exercisable as a result of the attainment of a
specified Performance Measure or in the case of a Stock Option or SAR granted as
an employee recognition award, a retention award, or to a Non-Employee Director
or a newly hired employee; provided that except for a Stock Option or SAR
granted to a Non-Employee Director or as otherwise provided for under the Plan
no portion of any such Stock Option or SAR may become exercisable until six
months from the date the Stock Option or SAR was granted. The exceptions in the
preceding sentence to the general minimum vesting provisions of this subsection,
other than the exceptions applying to a Stock Option or SAR granted to a
Non-Employee Director or that becomes exercisable as a result of the attainment
of a specified Performance Measure, are intended to be applied only in special
circumstances as determined by the Committee (or its delegate).
III.     STOCK AWARDS
3.1.    Stock Awards. The Committee may, in its discretion, grant Stock Awards
to such eligible persons as may be selected by the Committee. The Agreement
relating to the Stock


16

--------------------------------------------------------------------------------





Award shall specify whether the Stock Award is a Restricted Stock Award,
Restricted Stock Unit Award, Bonus Stock Award, Bonus Stock Unit Award or
Deferred Stock Unit Award.
3.2.    Terms of Stock Awards. Stock Awards shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Stock Award and the Performance Measures (if any) and the
Restriction Period applicable to a Restricted Stock Award or a Restricted Stock
Unit Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award or Restricted Stock Unit Award shall provide, in the manner determined by
the Committee, in its discretion, and subject to the provisions of this Plan,
for the vesting of the shares of Common Stock subject to such award, in the case
of a Restricted Stock Award, or for the vesting of the Restricted Stock Unit
Award itself, in the case of Restricted Stock Unit Award, (i) if specified
Performance Measures are satisfied or met during the specified Restriction
Period or Performance Period or (ii) if the holder of such award remains
continuously in the employment of or service to the Company during the specified
Restriction Period or Performance Period, and for the forfeiture of all or a
portion of the shares of Common Stock subject to such award in the case of a
Restricted Stock Award, or for the forfeiture of all or a portion of the
Restricted Stock Unit Award itself, in the case of a Restricted Stock Unit
Award, (x) if specified Performance Measures are not satisfied or met during the
specified Restriction Period or Performance Period or (y) if the holder of such
award does not remain continuously in the employment of or service to the
Company during the specified Restriction Period or Performance Period.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented thereby
is subject to the restrictions, terms and conditions of this Plan and the
Agreement relating to the Restricted Stock Award. As determined by the
Committee, all such certificates shall be deposited with the Company, together
with stock powers or other instruments of assignment (including a power of
attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in part.
Upon termination of any applicable Restriction Period (and the satisfaction or
attainment of any applicable Performance Measures), upon the grant of a Bonus
Stock Award, or upon the settlement of a Bonus Stock Unit Award, in each case
subject to the Company’s right to require payment of any taxes in accordance
with Section 5.5, the restrictions shall be removed from the requisite number of
any shares of Common Stock that are held in book entry form, and all
certificates evidencing


17

--------------------------------------------------------------------------------





ownership of the requisite number of shares of Common Stock shall be delivered
to the holder of such award.
(d)     Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
Committee’s right to cause such Award to be cancelled pursuant to an adjustment
under Section 5.7, the holder of such award shall have all rights as a
stockholder of the Company, including voting rights, the right to receive
dividends and the right to participate in any capital adjustment applicable to
all holders of Common Stock; provided, however, that (i) unless the Committee
determines otherwise, with respect to Restricted Stock Awards subject only to
time-based vesting conditions and (ii) with respect to Restricted Stock Awards
subject to performance-based vesting conditions, in each case, a distribution
with respect to shares of Common Stock, including a regular cash dividend, shall
be deposited with the Company and replaced with additional Restricted Stock
Awards with a Fair Market Value equal to such distribution and otherwise subject
to the same restrictions as the shares of Common Stock with respect to which
such distribution was made.
(e)    Rights and Provisions Applicable to Restricted Stock Unit Awards. The
Agreement relating to a Restricted Stock Unit Award shall specify (i) whether
such award may be settled in Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, or the deemed reinvestment of any deferred
dividend equivalents, with respect to the number of shares of Common Stock
subject to such award. Any dividend equivalents with respect to Restricted Stock
Units that are subject to performance-based vesting conditions shall be subject
to the same restrictions as such Restricted Stock Units. Prior to the settlement
of a Restricted Stock Unit Award, the holder thereof shall not have any rights
as a stockholder of the Company with respect to the shares of Common Stock
subject to such award, except to the extent that the Committee, in its sole
discretion, may grant dividend equivalents on Restricted Stock Unit Awards which
are settled in shares of Common Stock. No shares of Common Stock and no
certificates or other indicia of ownership representing shares of Common Stock
that are subject to a Restricted Stock Unit Award shall be issued upon the grant
of a Restricted Stock Unit Award. Instead, shares of Common Stock subject to
Restricted Stock Unit Awards and the certificates or other indicia of ownership
representing such shares of Common Stock shall only be distributed at the time
of settlement of such Restricted Stock Unit Awards in accordance with the terms
and conditions of this Plan and the Agreement relating to such Restricted Stock
Unit Award.
(f)    Minimum Restriction Period. Except as provided in this subsection or as
otherwise provided under the Plan, the Restriction Period applicable to a
Restricted Stock Award or Restricted Stock Unit Award may not lapse until one
year from the date such award was granted. The limitations of the preceding
sentence shall not apply in the case of a Restricted Stock Award or Restricted
Stock Unit Award that vests as a result of the attainment of a specified
Performance Measure or in the case of a Restricted Stock Award or Restricted
Stock Unit Award granted as an employee recognition award, a retention award, or
to a newly hired employee; provided that except as provided for under the Plan
the minimum Restriction Period applicable to such award shall be six months. The
exceptions in the preceding sentence to the general minimum vesting provisions
of this subsection, other than the exception applying to a Restricted


18

--------------------------------------------------------------------------------





Stock Award or Restricted Stock Unit Award that vests as a result of the
attainment of a specified Performance Measure, are intended to be applied only
in special circumstances as determined by the Committee (or its delegate).
(g)    Rights and Provisions Applicable to Bonus Stock Unit Awards and Bonus
Stock Awards. The number of shares of Common Stock subject to a Bonus Stock
Award or Bonus Stock Unit Award shall be determined by the Committee. Bonus
Stock Awards and Bonus Stock Unit Awards shall not be subject to any Restriction
Periods or Performance Measures. The Agreement relating to a Bonus Stock Unit
Award shall specify (i) whether such award may be settled in Common Stock or
cash or a combination thereof and (ii) whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, or
the deemed reinvestment of any deferred dividend equivalents, with respect to
the number of shares of Common Stock subject to such award. Prior to the
settlement of a Bonus Stock Unit Award, the holder thereof shall not have any
rights as a stockholder of the Company with respect to the shares of Common
Stock subject to such award, except to the extent that the Committee, in its
sole discretion, may grant dividend equivalents on Bonus Stock Unit Awards. No
shares of Common Stock and no certificates or other indicia of ownership
representing shares of Common Stock that are subject to a Bonus Stock Unit Award
shall be issued upon the grant of a Bonus Stock Unit Award.
(h)    Rights and Provisions Applicable to Deferred Stock Unit Awards. The
Agreement relating to a Deferred Stock Unit Award shall specify (i) whether such
award may be settled in Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, or the deemed reinvestment of any deferred
dividend equivalents, with respect to the number of shares of Common Stock
subject to such award. Deferred Stock Unit Awards shall not be subject to any
Restriction Periods or Performance Measures. Prior to the settlement of a
Deferred Stock Unit Award, the holder thereof shall not have any rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such award, except to the extent that the Committee, in its sole discretion, may
grant dividend equivalents on Deferred Stock Unit Awards which are settled in
shares of Common Stock. No shares of Common Stock and no certificates or other
indicia of ownership representing shares of Common Stock that are subject to a
Deferred Stock Unit Award shall be issued upon the grant of a Deferred Stock
Unit Award. Instead, shares of Common Stock subject to Deferred Stock Unit
Awards and the certificates or other indicia of ownership representing such
shares of Common Stock shall only be distributed at the time of settlement of
such Deferred Stock Unit Awards in accordance with the terms and conditions of
this Plan and the Agreement relating to such Deferred Stock Unit Award.
3.3.    Termination of Employment or Service.
(a)    Disability and Death. Unless otherwise set forth in the Agreement
relating to a Stock Award, if the employment with or service to the Company of
the holder of such award terminates by reason of Disability or death, the
Restriction Period shall terminate as of the effective date of such holder’s
termination of employment or service and all Performance Measures applicable to
such award shall be deemed to have been satisfied at the maximum level.


19

--------------------------------------------------------------------------------





(b)    Retirement.
(i)    In the case of Restricted Stock Unit Awards which are not subject to
Performance Measures, unless otherwise set forth in the Agreement, if the
employment with or service to the Company of the holder of such award terminates
by reason of Retirement, a prorated portion of such Restricted Stock Unit Award
shall vest and be settled on the date on which the holder’s employment with or
service to the Company terminates, and the remaining portion of such award shall
be forfeited by such holder and canceled by the Company. Effective for
Restricted Stock Unit Awards granted under the Plan on and after February 21,
2018, such proration shall be calculated on a grant-by-grant basis by
multiplying the total number of Restricted Stock Units granted under each such
award by a fraction, the numerator of which is the number of days between the
grant date and the effective date of the holder’s termination of employment or
service and the denominator of which is the number of days between the grant
date and the date the Restriction Period applicable to the Restricted Stock Unit
Award would have lapsed in full, less any portion of such Restricted Stock Unit
Award which had previously vested (or based on such other proration methodology
selected by the Company which the Company determines in its sole discretion
yields substantially the same results as the foregoing proration methodology).
Effective for Restricted Stock Unit Awards granted under the Plan prior to
February 21, 2018, such proration shall be calculated on a grant-by-grant basis
by multiplying the number of unvested Restricted Stock Units by a fraction, the
numerator of which is the number of days that have elapsed between the grant
date and the effective date of the holder’s termination of employment or service
and the denominator of which is the number of days between the grant date and
the date the Restriction Period applicable to the Restricted Stock Unit Award
would have lapsed in full.
(ii)    In the case of Restricted Stock Unit Awards which are subject to
Performance Measures, unless otherwise set forth in the Agreement, if the
employment with or service to the Company of the holder of such award terminates
by reason of Retirement, a prorated portion of the amount of such Restricted
Stock Unit Award which is actually earned, based upon satisfaction of the
Performance Measures during the applicable Performance Period, shall vest and be
settled on the later of (i) date on which the holder’s employment with or
service to the Company terminates or (ii) as soon as practicable following the
end of the applicable Performance Period, and in no event later than March 15 of
the calendar year following the calendar year in which the applicable
Performance Period ends, and the remaining portion of such award shall be
forfeited by such holder and canceled by the Company. Such proration shall be
calculated on a grant-by-grant basis by multiplying the number of Restricted
Stock Units which are actually earned, based upon satisfaction of the
Performance Measures during the applicable Performance Period, by a fraction,
the numerator of which is the number of days that have elapsed between the grant
date and the effective date of


20

--------------------------------------------------------------------------------





the holder’s termination of employment or service and the denominator of which
is the number of days between the grant date and the date the Restriction Period
applicable to the Restricted Stock Unit Award would have lapsed in full.
(c)    Other Termination. Unless otherwise set forth in the Agreement relating
to a Stock Award, and except as provided in Section 3.3(b) and Section 5.8, if
the employment with or service to the Company of the holder of a Stock Award
terminates for any reason other than Disability or death, the portion of such
award which is subject to a Restriction Period on the effective date of such
holder’s termination of employment or service shall be immediately forfeited by
such holder and canceled by the Company.
IV.     PERFORMANCE GRANTS
4.1.    Performance Grants. The Committee may, in its discretion, make
Performance Grants to such eligible persons as may be selected by the Committee.
4.2.    Terms of Performance Grants. Performance Grants shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(a)    Amount of Performance Grant and Performance Measures. The Agreement shall
set forth the amount of the Performance Grant and a description of the
Performance Measures and the Performance Period applicable to such Performance
Grant, as determined by the Committee in its discretion.
(b)    Vesting and Forfeiture. The Agreement shall provide, in the manner
determined by the Committee in its discretion, for the vesting of a Performance
Grant, if specified Performance Measures are satisfied during the specified
Performance Period, and for the forfeiture of all or a portion of such award, if
specified Performance Measures are not satisfied during the specified
Performance Period.
(c)    Settlement of Vested Performance Grants. The Agreement (i) shall specify
whether a Performance Grant may be settled in shares of Common Stock, Restricted
Stock, Restricted Stock Units, cash or a combination thereof and (ii) may
specify whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on or the deemed reinvestment of any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award, if
any; provided, however, any dividend equivalents with respect to a Performance
Grant that is subject to performance-based vesting conditions shall be subject
to the same restrictions as such Performance Grant. If a Performance Grant is
settled in shares of Restricted Stock, a certificate or certificates or other
indicia of ownership representing such Restricted Stock shall be issued in
accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights of a stockholder of the Company as determined pursuant to
Section 3.2(d). Prior to the settlement of a Performance Grant in shares of
Common Stock or Restricted Stock the holder of such award shall have no rights
as a stockholder of the Company with respect to any shares of Common


21

--------------------------------------------------------------------------------





Stock subject to such award and shall have rights as a stockholder of the
Company in accordance with Section 5.11.
4.3.    Termination of Employment or Service.
(a)    Disability, Retirement and Death. Unless otherwise set forth in the
Agreement, if the employment with or service to the Company of the holder of a
Performance Grant terminates during the Performance Period by reason of
Disability, Retirement or death, the Performance Period shall continue and the
holder, or the holder’s executor, administrator, legal representative,
beneficiary or similar person, as applicable, shall be entitled to a prorated
award. Such prorated award shall be equal to the value of the award at the end
of the Performance Period multiplied by a fraction, the numerator of which shall
equal the number of days such holder was employed with or performing services
for the Company during the Performance Period and the denominator of which shall
equal the number of days in the Performance Period; provided, however, that such
holder, or such holder’s executor, administrator, legal representative,
beneficiary or similar person, as applicable, shall not be entitled to payment
or distribution of such Performance Grant earlier than the date set forth in the
Agreement.
(b)    Other Termination. Unless otherwise set forth in the Agreement, if the
employment with or service to the Company of the holder of a Performance Grant
terminates during the Performance Period for any reason other than Disability,
Retirement or death, each Performance Grant that is not vested shall be
immediately forfeited.
V.     GENERAL
5.1.    Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval at the Company’s 2015 annual meeting of
stockholders and, if so approved, the Plan shall become effective as of the date
on which the Plan was approved by the Company’s stockholders. Once effective,
this Plan shall supersede and replace the Prior Plan; provided, that the Prior
Plan shall remain in effect with respect to all outstanding awards granted under
the Prior Plan until such awards have been exercised, forfeited, cancelled,
expired, or otherwise terminated in accordance with the terms of such awards.
This Plan shall terminate as of the first annual meeting of the Company’s
stockholders to occur on or after the tenth anniversary of its effective date,
unless terminated earlier by the Board; provided, however, that no Incentive
Stock Options shall be granted after the tenth anniversary of the date on which
the Plan was approved by the Board. Termination of this Plan shall not affect
the terms or conditions of any award granted prior to termination. Awards
hereunder may be made at any time prior to the termination of this Plan.
5.2.    Amendments. The Board or the Committee may amend or terminate this Plan,
and except as provided in Section 2.5, the Committee may amend outstanding
awards under this Plan in any manner as it shall deem advisable in its sole
discretion, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) and Section 422 of
the Code and the rules of the New York Stock Exchange; provided, however, that
no amendment of the Plan shall be made without stockholder approval if such
amendment would (i) increase the maximum number of shares of Common Stock
available under this Plan


22

--------------------------------------------------------------------------------





(subject to Section 5.7) or (ii) modify the prohibitions on the repricing or
discounting of Stock Options and SARs contained in Section 2.5. No amendment of
the Plan or an outstanding award may impair the rights of a holder (the
determination of which shall be made by the Committee in its sole discretion) of
an outstanding award without the consent of such holder.
5.3.    Agreement. The Company may condition an award holder’s right (a) to
exercise, vest or settle the award and (b) to receive delivery of shares, on the
execution and delivery to the Company of the Agreement and the completion of
other requirements, including, but not limited to, the execution of a
nonsolicitation agreement by the recipient and delivery thereof to the Company.
Notwithstanding anything contained herein to the contrary, the Committee may
approve an Agreement that, upon the termination of an award holder’s employment
or service, provides that, or may, in its sole discretion based on a review of
all relevant facts and circumstances, otherwise take action regarding an
Agreement such that (i) any or all outstanding Stock Options and SARs shall
become exercisable in part or in full, (ii) all or a portion of the Restriction
Period applicable to any outstanding Stock Award shall lapse, (iii) all or a
portion of the Performance Period applicable to any outstanding award shall
lapse and (iv) the Performance Measures applicable to any outstanding award (if
any) shall be deemed to be satisfied at the maximum or any other level.
5.4.    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.
5.5.    Tax Withholding. The Company shall have the right to require, as of the
grant, vesting, or exercise of an award, the sale of any shares of Common Stock,
the receipt of any dividends or the payment of any cash pursuant to an award
made hereunder, payment by the holder of such award of any federal, state,
local, foreign or other income, social insurance, payroll or other tax-related
items which may be required to be withheld or paid in connection with such
award. An Agreement may provide that (i) the Company shall withhold whole shares
of Common Stock which would otherwise be delivered to a holder having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with an award (the “Tax Date”) in the amount
necessary to satisfy any such obligation, or withhold an amount of cash which
would otherwise be payable to a holder, including withholding from wages or
other cash compensation otherwise due to the holder, in the amount necessary to
satisfy any such obligation or (ii) the holder may satisfy any such obligation


23

--------------------------------------------------------------------------------





by any of the following means: (A) a cash payment to the Company, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of Common Stock having an aggregate Fair Market Value, determined
as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation, (D) a cash payment to the Company by a broker-dealer acceptable
to the Company to whom the holder has submitted an irrevocable notice of
exercise (in the case of a Stock Option) or an irrevocable notice of sale (in
the case of a Stock Award), in each case to the extent set forth in the
Agreement relating to an award, or (E) any combination of (A), (B) and (C).
Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder.
5.6.    Restrictions on Shares. Each award made hereunder shall be subject to
the requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting, exercise or
settlement of such award or the delivery of shares thereunder, such award shall
not vest, be exercised or settled and such shares shall not be delivered unless
such listing, registration, qualification, consent, approval or other action
shall have been effected or obtained, free of any conditions not acceptable to
the Company. In addition, the Committee may condition the grant of an award on
compliance with certain listing, registration or other qualifications applicable
to the award under any law or any obligation to obtain the consent or approval
of a governmental body. The Company may require that certificates or other
indicia of ownership evidencing shares of Common Stock delivered pursuant to any
award made hereunder bear a legend indicating that the sale, transfer or other
disposition thereof by the holder is prohibited except in compliance with the
Securities Act of 1933, as amended, and the rules and regulations thereunder.
5.7.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan, the terms of each
outstanding Stock Option and SAR (including the number and class of securities
subject to each outstanding Stock Option or SAR and the purchase price or base
price per share), the terms of each outstanding Stock Award (including the
number and class of securities subject thereto), the terms of each outstanding
Performance Grant (including the number and class of securities subject
thereto), the maximum number of securities with respect to which Stock Options
or SARs may be granted during any fiscal year of the Company to any one grantee,
the maximum number of shares of Common Stock that may be awarded during any
fiscal year of the Company to any one grantee pursuant to a Stock Award that is
subject to


24

--------------------------------------------------------------------------------





Performance Measures or a Performance Grant shall be appropriately adjusted by
the Committee, such adjustments to be made in the case of outstanding Stock
Options and SARs without an increase in the aggregate purchase price or base
price and in accordance with Section 409A of the Code. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of participants. In either case, the decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
5.8.    Change in Control. If an award holder’s employment is terminated by the
Company, a Subsidiary or an Affiliate without Cause (or otherwise terminates for
an eligible reason according to the terms of any Company severance policy
applicable to the holder as of the effective date of a Change in Control) during
the period commencing on and ending twenty-four months after the effective date
of the Change in Control, then effective on the holder’s date of termination of
employment (i) each outstanding Stock Option and SAR held by such holder shall
become fully vested and exercisable, (ii) the Restriction Period applicable to
each outstanding award held by such holder shall lapse, and (iii) Performance
Grants shall vest or become exercisable or payable in accordance with the
applicable Agreements; provided, however, that awards that provide for a
deferral of compensation within the meaning of Section 409A of the Code be
settled in accordance with the applicable Agreements, subject to the terms of
the Plan and Section 409A of the Code. Notwithstanding any provision of this
Plan to the contrary, each Stock Option or SAR granted to such holder shall
remain exercisable by the holder (or his or her legal representative or similar
person) until the earlier of (y) the date that ends on the later of (1) one-year
following the award holder’s termination of employment under this section, (2)
the expiration of the applicable Post-Termination Exercise Period under the
Plan, (3) the expiration of any post-termination exercise period mandated by
local statute, or (4) if an award holder is subject to a severance policy as of
the effective date of a Change in Control, the end of the severance period
applicable to the holder under such severance policy, or (z) the expiration date
of the term of the Stock Option or SAR.
5.9.    Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the exercise
or settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by holders of awards. Deferrals shall be for such periods and
upon such terms as the Committee may determine in its sole discretion, subject
to the requirements of Section 409A of the Code.
5.10.    No Right of Participation or Employment. No person shall have any right
to participate in this Plan. Neither this Plan nor any award made hereunder
shall confer upon any person any right to continued employment by the Company,
any Subsidiary or any Affiliate of the Company or affect in any manner the right
of the Company, any Subsidiary or any Affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.


25

--------------------------------------------------------------------------------





5.11.    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any shares of Common Stock or other equity
security of the Company which is subject to an award hereunder unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.
5.12.    Designation of Beneficiary. If permitted by the Committee, the holder
of an award may file with the Committee a written designation of one or more
persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death. To the extent an outstanding
Stock Option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such Stock Option or SAR to the
extent permitted under local law.
Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.
If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding Stock Option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.
5.13.    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.
5.14.    Foreign Employees. The Committee may adopt, amend or rescind rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws and procedures and to
foster and promote achievement of the purposes of this Plan. Without limiting
the generality of the foregoing, the Committee is specifically authorized to
adopt rules, procedures and sub-plans with provisions that limit or modify
rights on death, Disability or Retirement or on termination of employment;
available methods of exercise or settlement of an award; payment of income,
social insurance contributions and payroll taxes; the withholding procedures and
handling of any stock certificates or other indicia of ownership which vary with
local requirements. The Committee may also adopt rules, procedures or sub-plans
applicable to particular Subsidiaries, Affiliates or locations. The rules of
such sub-plans may take precedence over other provisions of this Plan, with the
exception of Sections 1.5 and 5.2, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.
5.15.    Termination of Employment or Service. Unless otherwise determined by
the Committee, an award holder employed by or providing service to an entity
that is a Subsidiary or an Affiliate under this Plan shall be deemed to have
terminated employment with or service to


26

--------------------------------------------------------------------------------





the Company for purposes of this Plan on the date that such entity ceases to be
a Subsidiary or an Affiliate hereunder.
5.16.    Code Section 409A. Notwithstanding anything in this Plan to the
contrary (for purposes of this Section 5.16, “Plan” shall include all Agreements
under the Plan), the Plan will be construed, administered or deemed amended as
necessary to comply with the requirements of Section 409A of the Code to avoid
taxation under Section 409A(a)(1) of the Code to the extent subject to Section
409A of the Code. The Committee, in its sole discretion, shall determine the
requirements of Section 409A of the Code applicable to the Plan and shall
interpret the terms of the Plan consistently therewith. Under no circumstances,
however, shall the Company or any Subsidiary or Affiliate or any of its or their
employees, officers, directors, service providers or agents have any liability
to any person for any taxes, penalties or interest due on amounts paid or
payable under the Plan, including any taxes, penalties or interest imposed under
Section 409A of the Code. Any payments to award holders pursuant to this Plan
are also intended to be exempt from Section 409A of the Code to the maximum
extent possible, first, to the extent such payments are scheduled to be paid and
are in fact paid during the short-term deferral period, as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and then, if applicable, under
the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii), and for this purpose each payment shall be considered a
separate payment such that the determination of whether a payment qualifies as a
short-term deferral shall be made without regard to whether other payments so
qualify and the determination of whether a payment qualifies under the
separation pay exemption shall be made without regard to any payments which
qualify as short-term deferrals. To the extent any amounts under this Plan are
payable by reference to an award holder’s “termination of employment,” such term
shall be deemed to refer to the award holder’s “separation from service,” within
the meaning of Section 409A of the Code. Notwithstanding any other provision in
this Plan, if an award holder is a “specified employee,” as defined in Section
409A of the Code, as of the date of the award holder’s separation from service,
then to the extent any amount payable under this Plan (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, (ii) is payable upon the award holder’s separation from
service and (iii) under the terms of this Plan would be payable prior to the
six-month anniversary of the award holder’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of the award holder’s
death.
5.17.    Awards Subject to Clawback. Except to the extent prohibited by law, the
awards granted under this Plan and any cash payment or Common Stock delivered
pursuant to an award are subject to forfeiture, recovery by the Company or other
action pursuant to the applicable Agreement or any clawback or recoupment policy
which the Company may adopt from time to time, including without limitation any
such policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.


27